342 S.W.3d 342 (2011)
John WILKEN, Appellant,
v.
QUALSERV CORPORATION and Treasurer of The State of MissouriCustodian of The Second Injury Fund, Respondents.
No. WD 72362.
Missouri Court of Appeals, Western District.
May 17, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied July 5, 2011.
Michael W. Downing, Kansas City, MO, for appellant.
Michael P. Bandre, Overland Park, and Kimberly C. Fournier, Kansas City, MO, for respondent.
Before: ALOK AHUJA, P.J., and VICTOR C. HOWARD and CYNTHIA L. MARTIN, JJ.

ORDER
PER CURIAM:
Appellant John Wilken suffered two accidents at work in January and February 2006. Soon after the second incident he began complaining of back pain. Wilken's general health later deteriorated. He is now completely and permanently disabled. An Administrative Law Judge in the Division of Workers' Compensation found that Wilken was entitled to workers' compensation benefits. The Labor and Industrial Relations Commission reached the opposite conclusion, finding that the accidents Wilken identified did not cause him an "injury," and that the workplace accidents were not the "prevailing factor" in causing his current medical condition and disability. Wilken appeals. We affirm. Because a published opinion would have no precedential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).